*667On the Merits.
The opinion of the court was delivered by
McEnery, J.
The plaintiff, as possessor of certain immovable property, enjoined the defendants from disturbing his possession. There is no dispute as to the disturbance, but defendants claim that by a° decree of this court they were declared the owners of the property, and that the plaintiff purchased the property during the pendency of this litigation, establishing the title of defendants to the same, and as consequence of said purchase he is not in the peaceable and quiet possession of the property. The petitory action was instituted many years ago, and the plaintiff has been in possession of the property for sixteen years.
Under the judgment the defendants were entitled to go into possession of the property instanter, under the order of the court, and they were not bound to resort to a petitory action against the defendant in possession. But the defendants took no immediate steps to be put in possession, under the decree of the court, and permitted the plaintiff to remain in the peaceful and uninterrupted possession of the property for more than a year after the rendition of the judgment. His possession must be protected.
Judgment affirmed.